Title: From James Madison to William Ellery, 3 January 1803 (Abstract)
From: Madison, James
To: Ellery, William


3 January 1803, Department of State, Washington. “It appearing that the Ship Alnomac was registered at Newport, I request you to be pleased to communicate the enclosed translation of a letter, lately received by me, to the relati⟨ves⟩ of the deceased Capt. Chace.”
 

   
   RC and enclosure (NjP: Crane Collection); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p. In Wagner’s hand, signed by JM. For enclosure, see n. 1.



   
   JM enclosed a translation of an 18 Oct. 1802 letter (2 pp.; in Wagner’s hand) from merchant Joseph de Riquessa at Cádiz reporting that “Mr. Martin de Alsaga, my father-in-law and partner, a resident and merchant at Buenos Ayres, on the 24 July 1801, entered into a charter-party with Samuel Chase, owner and master of the American ship, called Alnomac, to carry from thence to Hamburg, at the rate of 7½ doll. per quintal of 100 ℔ Castile weight of sugars of Novillo and at 6 doll. per quintal of sugars of Cavallo.” Riquessa added that Chase died intestate a few days after his arrival at Hamburg. The cargo was delivered in December 1801 and “the Consul of the United States, Joseph Pitcairn took charge of the vessel and freight, to whom I paid … the balance which I owed to the said Captain.” Pitcairn offered the ship for public sale and when Riquessa offered less than its value, Pitcairn rejected the offer. Riquessa asked JM to communicate this information to Chase’s widow and heirs.


